Citation Nr: 0727298	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-15 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 19, 2001, 
for the award of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Georgeanne P. Regnier


WITNESSES AT HEARING ON APPEAL

Appellant and a VA physician


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967, and from January to August 1968.  He died in June 1993.  
The appellant is his widow.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision the 
Department of Veterans  Affairs (VA) Regional Office (RO) 
located in Los Angeles, California, in which the RO, in 
pertinent part, granted the appellant's claim for entitlement 
to service connection for the cause of the veteran's death 
(entitling her to Dependency and Indemnity Compensation 
(DIC)), effective from July 19, 2002 (the date in which VA 
received the appellant's informal claim for service-connected 
death benefits).  

A local hearing was conducted at the RO by a Decision Review 
Officer (DRO) in October 2004.  A hearing was also personally 
conducted before the undersigned Veterans Law Judge at the RO 
in June 2007.  Transcripts of both hearings have been 
associated with the claims folder.  

In February 2005, the DRO granted an earlier effective date 
to July 1, 2001, for DIC.  In her substantive appeal received 
in June 2005, the appellant continued to disagree with the 
effective date.  Thus, an appeal for entitlement to an 
effective date prior to July 1, 2001, for DIC has been 
perfected.

When this matter was previously before the Board (in March 
2007), it was remanded in order so that certain due process 
concerns could be addressed.  The requested actions are shown 
to have been sufficiently accomplished.  


For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the appellant of any further action required on her part.


REMAND

After a careful review of the claims folder, the Board finds  
that the appellant's claim must be remanded for further 
action.  

The Board initially observes that, as noted in the 
INTRODUCTION, in February 2005, the DRO granted an earlier 
effective date to July 19, 2001, for DIC.  At the time the 
appellant's informal claim was received by VA on July 19, 
2002, multiple myeloma was already a presumptive disease 
associated with herbicide exposure.  See 59 Fed. Reg. 29,723 
(June 9, 1994) (adding multiple myeloma as a presumptive 
disease associated with herbicide exposure as of June 9, 
1994).  Thus, the disease already had been added before the 
appellant's claim was received.  See also 38 C.F.R. § 3.114.  

The appellant essentially argues that the effective date for 
the cause of the veteran's death should be the date in which 
multiple myeloma was added to the list of presumptive 
disabilities concerning diseases associated with exposure to 
certain herbicide agents.  See page three of June 2007 
hearing transcript (transcript).  

The appellant's arguments in support of her claim for an 
earlier effect date are both complex and perplexing.  For 
example, she claims that she provided an application for DIC 
benefits to a VA physician (Dr. W.W.), and former colleague 
of her deceased husband, so that he could submit her claim to 
the "OPM" [U.S. Office of Personnel Management].  See page 
five of transcript.  She adds that Dr. W.W. relied on the 
advice of a veterans service representative who worked at a 
VA office as to where to send this claim.  

To this, an undated letter to the OPM from Dr. W.W. is of 
record.  The contents of this letter essentially went to the 
issue of entitlement to service connection for the cause of 
the veteran's death.  A July 25, 2002, letter to the 
appellant's attorney informed her that VA had received an 
"informal claim" for DIC benefits.  Later, a VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable)), was received 
by VA in March 2003.  The Board parenthetically observes that 
a photocopy of another VA Form 21-534 has been provided VA by 
the appellant.  This form is noted to have been signed by the 
appellant on October 15, 1995.  It does not contain a VA date 
stamp; thus the Board has no way of knowing when or if this 
form was ever actually received by an appropriate VA office.  
At her June 2007 hearing before the undersigned she testified 
that Dr. W.W. had partially completed the form.  See pages 
five and six of transcript.  She added that she sent this 
form, along with other documents to the Agent Orange Registry 
in Washington, D.C., to OPM, and to Dr. W.W.  See pages six 
and seven of transcript.  She further testified that she 
submitted this form to VA on October 15, 1995.  See page 
seven of transcript.  As noted, a form dated October 15, 
1995, containing a VA date stamp is not of record.  

The Board also notes that pursuant to 38 C.F.R. § 3.153, an 
application on a form jointly prescribed by the Secretary and 
the Secretary of Health, Education, and Welfare filed with 
the Social Security Administration on or after January 1, 
1957, will be considered a claim for death benefits and to 
have been received in the Department of Veterans Affairs as 
of the date of receipt by the Social Security Administration.  
The receipt of such an application (or copy thereof) by the 
Department of Veterans Affairswill not preclude a request for 
any necessary evidence.  


Here, the appellant has provided VA a photocopy of page nine 
of a form utilized by the Social Security Administration 
(SSA); specifically, a SSA-24 (Application for Survivors 
Benefits).  The appellant is shown to have signed this form 
on November 26, 1995.  This form does not include a date 
stamp indicating on what date it was received by SSA.  The 
appellant also provided VA with a customer receipt dated in 
May 2007 from a SSA office in Montrose, Colorado, and a 
computer print out form from the Montrose office showing a 
filing date of November 15, 1995, for a "survivor" claim.  

On review of the complete evidentiary record the Board at 
this time finds that a document which would constitute a 
valid claim for DIC benefits received by an appropriate VA 
official/employee dated before July 19, 2002, is not of 
record.  However, in light of the provisions set out as part 
of 38 C.F.R. § 3.153, as well as upon contemplation of the 
various arguments and documents presented by the appellant 
and her attorney as to how and when a claim for DIC benefits 
had been actually submitted to, and received by, VA before 
July 19, 2002, the Board finds it necessary to contact SSA in 
order to ascertain on what date(s) SSA received from the 
appellant any and all correspondence following the veteran's 
death in June 1993, to include the above-mentioned SSA-24 
form.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should supply the appellant 
with corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation of the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).


2.  The RO should write to the SSA and 
request that SSA confirm whether at 
anytime between June 1993 and July 2002 
the appellant applied for death or 
survivors benefits (not disability 
benefits) based on the death of the 
veteran in June 1993.  If she did apply 
for such benefits, request that SSA state 
the date or dates on which she applied 
and request that SSA send a copy or 
copies of all application forms submitted 
by the appellant in connection with such 
a claim or claims.  If no evidence can be 
found that the appellant applied for 
death or survivors benefits (not 
disability benefits) from SSA, request 
that the SSA provide a statement to that 
effect.

3.  Following the completion of the 
actions ordered above, readjudicate the 
claim (to include consideration of 
38 C.F.R. § 3.153) for an effective date 
earlier than July 19, 2001, for an award 
of DIC.  If the benefit sought on appeal 
remains denied, the appellant and her 
attorney should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

